Citation Nr: 0840220	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-40 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

The veteran is not shown to have a diagnosis of PTSD due to 
any verified event during his period of military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidentiary development letter dated in November 
2005, in which the RO advised the appellant of the evidence 
needed to substantiate his service connection claim.  The 
appellant was also advised of his and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
him and what evidence should be provided by VA.  The veteran 
was also requested to provide specific stressor evidence to 
assist in corroborating his claim.  In an October 2007 
letter, the veteran was further advised as to the type of 
evidence needed to substantiate both the disability rating 
and effective date elements of his claim, pursuant to the 
Court's holding in Dingess, supra.

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 
 
The Board notes that only the November 2005 letter was issued 
prior to the initial adjudication of the veteran's claim in 
January 2006.  His claim, however, was subsequently 
readjudicated in the April 2008 and August 2008 Supplemental 
Statements of the Case.  Thus, any deficiencies in the 
content or timeliness of the October 2007 notice letter would 
not be prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that the appellant was advised to identify 
all relevant records, and to either submit those records or 
to provide authorization to allow VA to obtain them on his 
behalf.  It appears that the veteran has not identified any 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal. 
 
The Board finds that VA was not under an obligation to 
provide an examination, as such is not necessary to make a 
decision on the claim.  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in initial service connection claims, the VA 
must provide a VA medical examination where there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.  

As will be discussed below, VA has been unable to 
independently corroborate any of the veteran's reported 
stressors.  Without a verified stressor, service connection 
cannot be granted even with a diagnosis of PTSD.  Therefore, 
the Board finds that an examination is not warranted under 
the criteria set forth in McLendon.  See also Wells v. 
Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

In short, the evidence of record provides sufficient 
information to adequately evaluate the claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required, nor is there notice delay or deficiency 
resulting in any prejudice to the veteran.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).
 
II.  Analysis

The veteran essentially contends that he has PTSD as a result 
of stressors he experienced while in service.  Among his in-
service stressors, the veteran has reported witnessing the 
killing of civilians in a free fire zone, seeing another 
servicemember engulfed in flames, learning that his bunkmate 
in basic training had been killed, seeing a village 
destroyed, and the humanization of the people they killed.

In general, service connection will be granted if it is shown 
that the veteran suffers from disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury or disease in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That a condition or 
injury occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

The establishment of service connection for PTSD in 
particular requires: (1) medical evidence diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in- 
service stressor. 38 C.F.R. § 3.304(f) (2007). See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).

The pertinent regulation provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f)(1). See also, 38 U.S.C.A. § 1154(b) (West 2002).

The Board notes that the veteran's DD Form 214 indicates he 
was a '13A10 FA Basic' [i.e., a cannoneer, Forward Artillery] 
during service.  VA has not received sufficient evidence to 
be able to verify whether the veteran's unit engaged in 
combat with the enemy while he was stationed in Vietnam.  

The veteran's DD Form 214 also reflects that he received the 
National Defense Service Medal, the Vietnam Campaign Medal, 
the Vietnam Service Medal, and marksman medals for the M-14 
and M-16.  While these medals do reflect Vietnam service, 
they themselves do not prove that the veteran engaged in 
combat.  Therefore, independent verification of one of the 
veteran's reported stressors is necessary.

A July 2008 memorandum reflects that VA has been unable to 
verify the veteran's claimed stressors.  This memorandum 
outlines the steps that were taken to attempt to verify these 
stressors and notes the types of information that would have 
allowed for further research.  In general, VA requires that a 
veteran provide the location at which a reported stressor 
occurred (such as the name of a military based that the 
veteran's unit was stationed at when an attack occurred).  A 
veteran is also asked to identify a two-month time period 
during which the incident might have occurred, as well as the 
names and any other identifying information of any other 
individuals involved in the event.  A veteran is also asked 
to identify the unit he was assigned to at the time of the 
stressor.

While the record contains specific information regarding the 
unit that the veteran was assigned to, it does not identify 
his location, such as the base he was stationed at, at the 
time of any of his reported stressors.  Nor does it give a 
two-month timeframe in which a reported stressor may have 
occurred.  Without such information, verification of the 
veteran's reported stressors was not possible.

The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim must be denied.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


